Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach 
1. (Currently amended) A BeiDou-based grid augmentation autonomous driving multi-level warning system comprising:
wherein when handed over between grids of a same size, the user terminal in a range of 5 km from the handover edge simultaneously receives differential information from the two grids and performs averaging processing; and 
when handed over from a large grid area to a small grid area, the user immediately uses differential information of the small grid area; and 
when handed over from a small grid area to a large grid area, if a sum of distances from the user terminal to four stations in the small area is less than a sum of distances from the user terminal to four stations in the large area, the user terminal still receives and uses differential information of the small grid area when entering a specific range of the large grid area.

Although there are prior art teachings of a grid augmentation autonomous driving multi-level warning system (see Fenton 2001/0035840 for example) they do not explicitly address the case of a vehicle handed over from a large grid area to a small grid area or handed over from a small grid area to a large grid area in the manner described by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665